Case 2:19-cv-00271-RAJ-LRL Document 29 Filed 05/27/20 Page 1 of 12 PageID# 293



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Norfolk Division                               RLED

 SHANE JENKINS,and
 JEREMIAH HENDERSON,on behalf
 of themselves and others similarly situated.                                 CLERK, U.S.             COURT
                                                                                     NC''-' • • ^ *

               Plaintiffs,

 V.                                                        CIVIL ACTION NO.2:19-cv-27I



  WALMART STORES,INC.,

               Defendant.




                             MEMORANDUM OPINION AND ORDER


        Before the Court is Walmart Stores, Inc.'s("Walmart") Motion to Dismiss Counts 1-3,6,

 and 8-10 of the Amended Complaint. ECF Nos. 22-23. Shane M. Jenkins ("Mr. Jenkins") and

 Jeremiah Henderson ("Mr. Henderson")(collectively "Plaintiffs") have also requested a hearing

 on Walmart's Motion to Dismiss. ECF Nos. 27, 28. After reviewing the relevant filings, the

  Court has determined that a hearing on the Motion to Dismiss is not necessary. Accordingly,

 Plaintiffs' requests for a hearing are DENIED. For the following reasons. Defendant's Motion to

  Dismiss is GRANTED.


                       I. FACTUAL AND PROCEDURAL HISTORY


        The basis for the instant lawsuit stems from separate incidents at two different Walmart

 Supercenters on June 16, 2018 and October 15, 2018. See ECF No. 20. The Amended Complaint

  alleges that Mr. Jenkins and Mr. Henderson were stopped by Walmart employees known as

 "greeters" at the store exits and asked to produce their receipts, in accordance with standard
Case 2:19-cv-00271-RAJ-LRL Document 29 Filed 05/27/20 Page 2 of 12 PageID# 294



 practice at all Walmart Supercenters in Virginia. Mr. Jenkins and Mr. Henderson claim that they

 were injured after these encounters with Walmart greeters descended into physical

 confrontations with purported agents of Walmart. While Mr. Jenkins and Mr. Henderson did not

 produce receipts after the greeters' prompting, they contend that they did not shoplift the items

 they carried out of the store and that Walmart had no probable cause to believe they shoplifted.

  Mr. Jenkins and Mr. Henderson also claim that Walmart used greeters to unlawfully detain them

 and all Walmart customers from May 23, 2017 onward who left the store without having

  probable cause of shoplifting, in violation of Virginia law. Mr. Jenkins also claims that the

 actions of Walmart's agents on June 16,2018 constitute defamation, false imprisonment, assault

 and battery, negligence, and conversion. Mr. Henderson further claims that the actions of

  Walmart's agents on October 15,2018 constituted false imprisonment and negligence.

         Mr. Jenkins filed the original complaint on May 23, 2019. ECF No. 1. Walmart first

  moved to dismiss on July 29, 2019. ECF Nos. 11-12. Mr. Jenkins was granted leave to file the

  Amended Complaint on February 5, 2020 and the deadline to file the Amended Complaint was

  extended on February 21, 2020. ECF Nos. 16, 18. Plaintiffs filed their Amended Complaint on

  April 3,2020. ECF No. 20. Walmart filed its Motion to Dismiss on April 17, 2020. ECF No. 22-

  23. Plaintiffs responded in opposition on May 1, 2020. ECF Nos. 24, 25. Walmart replied to

  Plaintiffs' opposition on May 7,2020. ECF No. 26. As such,this matter is ripe for disposition.

                                       II. LEGAL STANDARD


         Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of actions that fail to

  state a claim upon which relief can be granted. The United States Supreme Court ("Supreme

  Court") has stated that in order "[t]o survive a motion to dismiss, a complaint must contain

  sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its face.'"
Case 2:19-cv-00271-RAJ-LRL Document 29 Filed 05/27/20 Page 3 of 12 PageID# 295



 Ashcroft V. Iqbal, 556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007)). Specifically, "[a] claim has facial plausibility when the plaintiff pleads factual

 content that allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged." Iqbal, 556 U.S. at 678. Moreover, at the motion to dismiss stage, the court

 is bound to accept all of the factual allegations in the complaint as true, but is "not bound to

 accept as true a legal conclusion couched as a factual allegation." Id. However, "[tjhreadbare

 recitals of the elements of a cause of action, supported by mere conclusory statements, do not

 suffice." Id. Assessing the claim is a "context-specific task that requires the reviewing court to

 draw on its judicial experience and common sense." Id. at 679.

                                       III. DISCUSSION


 A. Count Three


        In Count Three of the Amended Complaint, Mr. Jenkins claims that the statements of the

 Walmart employees who assumed he was shoplifting after he walked out of the store without

 showing the greeter his receipt constitutes knowing defamation per se. Specifically, Mr. Jenkins

 alleges that the following statements made by Walmart employees were defamatory:(1)"show

 me your receipt;"(2)"the guy that was stealing hit his head;"(3)"he wasn't stealing the crown

 Jewels;"(4)"no one knocked [Jenkins] down [but] he threw himself on the ground; and (5) a

 generalized allegation on Walmart's "false narrative about the incident." Mr. Jenkins also alleges

 that Walmart knew these statements were defamatory because a Walmart employee helped him

 check out at the register before the foregoing statements were made. See ECF No. 20 at         14-

 24,56-67.

        A private individual asserting a claim of defamation must show the following: (1) the

 defendant published a false factual statement that concerned and harmed the plaintiff or the
Case 2:19-cv-00271-RAJ-LRL Document 29 Filed 05/27/20 Page 4 of 12 PageID# 296



 plaintifTs reputation; (2) the defendant knew that the statement was false or, believing the

 statement was true, lacked a reasonable basis for such belief, or acted negligently in failing to

 determine the facts on which publication was based. Hyland v. Raytheon Technical Servs. Co.,

 670 S.E.2d 746, 750 (Va. 2009). Defamation may occur through inference, implication, or

 insinuation. Union ofNeedletrades v. Jones, 603 S.E.2d 920,924(Va. 2004). Defamatory words

 that impute to a person the commission of a criminal offense involving moral turpitude, for

 which the party, if the charge is true, may be indicted and punished are actionable as defamation

 per se. Tronjield v. Nationwide Mut. Ins. Co.,636 S.E.2d 447,449-50(Va. 2006).

        The greeter's statement of "show me your receipt" does not constitute defamation

 because the fact that a Walmart employee helped Mr. Jenkins check out at a register did not

 impute the knowledge that he was not shoplifting on the entire corporation. ECF No. 20 at TiTf 59,

 61. The purpose of Walmart's policy of placing a "greeter" at store exits is to verify all customer

 purchases beyond the employee at the register. Implicit in this policy is an acknowledgement that

 Walmart did not have actual knowledge of whether Mr. Jenkins—or any other customer—^was

 shoplifting strictly based on their checking out at the register. The Amended Complaint does not

 allege that the greeter unfairly targeted him or requested his receipt while letting other customers

 pass by—in fact, it alleges that he was asked for his receipt the same as every other customer. It

 naturally follows that when Mr. Jenkins ignored the greeter's request for his receipt, it was

 reasonable for the greeter to simply request his receipt again without triggering the inference of

 an undue accusation.


        Plaintiffs' claim regarding the sufficiency of the greeter's statement rests on two faulty

 assumptions; (1) the fact that a Walmart employee helped Mr. Jenkins check out at a register

 imputed the knowledge that he was not shoplifting on the entire corporation; and (2) statements
Case 2:19-cv-00271-RAJ-LRL Document 29 Filed 05/27/20 Page 5 of 12 PageID# 297



 that mistakenly imply that a person shoplifted are always defamation per se. See ECF No. 25

 citing Ball v. Walmart, Inc., 102 F. Supp. 2d 44 (D. Mass. June 23, 2000). Once again, the

 Amended Complaint alleges that Walmart's greeter policy is designed to verify customer

 purchases on an indiscriminate basis due to a lack of knowledge regarding shoplifting. In Ball,

 the court found that a reasonable juror could find in favor of the plaintiff because the Walmart

 employee singled out the plaintiff for a seemingly baseless inquiry while letting other customers

 pass by undisturbed. Ball, 102 F. Supp. 2d at 50("there is no evidence that Wal-Mart's policy of

 checking shoppers' bags when they left the store was made known to the shoppers...[and] no

 other shoppers' parcels were inspected"). In contrast, the Amended Complaint alleges that this

 Walmart had a well-known policy of stopping every customer for a receipt-check and Mr.

 Jenkins ignored that request. Accordingly, the context of the Walmart employee's statement is

 not per se defamatory because the employee had cause to request Mr. Jenkins' receipt again after

 he did not acknowledge the first request.

        Additionally, the Amended Complaint does not state any facts indicating publication of

 "the guy that was stealing hit his head" or "he wasn't stealing the crown jewels." There is no

 plausible allegation that anyone else heard these statements by the Walmart employees or that

 any additional harm came to Mr. Jenkins because they were made. Accordingly, each of the

 foregoing statements by the Walmart employees do not constitute defamation per se as alleged in

 the Amended Complaint.

        Whether Mr. Jenkins fell down on his own accord or for some other reason, the fourth

 statement within Count Three (ECF No. 20 at 64)contains no accusation that he committed a

 criminal offense, was infected with any disease, was unfit for any office or employment, or was

 prejudiced in his profession or trade. See Tronfield, 636 S.E.2d at 449-50(outlining the types of
Case 2:19-cv-00271-RAJ-LRL Document 29 Filed 05/27/20 Page 6 of 12 PageID# 298



  words that are actionable as defamation per se). Accordingly, the fourth statement within Count

 Three fails to state a claim for defamation per se.

         Finally, the generalized allegation that Walmart created a "false narrative about the

 incident" (ECF No. 20 at T[T[ 63-65) does not contain a specific statement attributable to

  Walmart. See Fuste v. Riverside Healthcare Ass'n, Inc., 575 S.E.2d 858, 862(Va. 2003)quoting

 Fed. Land Bank ofBait. v. Birchfield, 3 S.E.2d 405(Va. 1939)("Good pleading requires that the

 exact words spoken...must be set out.../M haec verba...the pleading...must purport to give the

 exact words"). Therefore, this generalized allegation does not form a claim for defamation per

 se.



 B. Counts Six and Ten

        Counts Six and Ten assert claims of negligence against Walmart on behalf of Mr. Jenkins

 and Mr. Henderson for their alleged physical injuries resulting from the incidents on Jime 16,

 2018 and October 15,2018. ECF No.20 at          14-24,25-31, 82-90,114-122.

         A business owner must use ordinary care to keep his premises reasonably safe for a

 business invitee, although he is not an insurer of the invitee's safety. An invitee has a right to

 assume that the premises are reasonably safe for his lawful use, in the absence of information to

 the contrary. While the owner must give notice or warning of an unsafe condition which is

 known to him and unknown to the invitee, such notice is not required where the dangerous

 condition is open and obvious and is patent to a reasonable person exercising ordinary care for

 his or her own safety. Tate v. Rice, 315 S.E.2d 385,388(Va. 1984)(internal citations omitted).

        The Amended Complaint does not allege a specific condition that caused Mr. Jenkins and

 Mr. Henderson's injuries. Instead, Counts Six and Ten simply recharacterize the same

 allegations that form the basis for the intentional torts within the Amended Complaint as
Case 2:19-cv-00271-RAJ-LRL Document 29 Filed 05/27/20 Page 7 of 12 PageID# 299



 negligence. See e.g. ECF No. 20 at H 86 (alleging that Walmart employees contacted Mr.

 Jenkins' shopping cart and said "show me your receipt"); id at HTl 115-122 (contending that

  Walmart "falsely imprisoned" Mr. Henderson); see also id. (alleging claims of defamation per

 se, false imprisonment, assault and battery on behalf of Mr. Jenkins and false imprisonment on

 behalf of Mr. Henderson). Further, the Amended Complaint seeks damages for the totality of Mr.

 Jenkins and Mr. Henderson's claims against Walmart without distinguishing between the alleged

 harms caused by each count. Accordingly, the negligence claims within Counts Six and Ten are

 duplicative claims that lack any independent basis from the other intentional torts alleged by Mr.

 Jenkins and Mr. Henderson. Therefore, Counts Six and Ten must be dismissed with prejudice.

 C. Count Nine


        Count Nine alleges that Walmart subjected Mr. Henderson to false imprisonment by

 asking for his receipt, forcing him away from his shopping cart, and having him handcuffed by a

 Roanoke Police officer to be held in Walmart's loss prevention office for an undefined period.

 ECF No.20 at     25-31, 108-113.

        False imprisonment is restraint of one's liberty without sufficient cause. Any restraint by

 fear or force is unlawful and constitutes false imprisonment unless a showing of justification

 makes it a true or legal imprisonment. The restrained person need not be confined in a jail or

 placed in custody. False imprisonment may also be shown when the person was placed in

 reasonable apprehension force will be used absent submission to the defendant's restraint. It is

 not necessary to show that the defendant harbored malice, ill will or wrongful intention, and the

 defendant's good faith will not defeat plaintiffs right to recover. Samuel v. Rose's Stores, Inc.,

 907 F. Supp. 159,164-65(E.D. Va. 1995)(intemal citations omitted).
Case 2:19-cv-00271-RAJ-LRL Document 29 Filed 05/27/20 Page 8 of 12 PageID# 300



         However, Virginia merchants are entitled to an exemption from civil liability, including

 claims of false imprisonment, if probable cause exists for the restraint and detention of a

 customer. Tweedy v. J.C. Penny Co., Inc., 221 S.E.2d 152, 155(Va. 1976)citing F.B.C. Stores v.

  Duncan, 198 S.E.2d 595 (Va. 1973). This exemption is known as "Shopkeeper's Privilege" and

  is currently codifled within Va. Code § 18.2-105.1. The statute reads, in relevant part, "[a]

  merchant, who has probable cause to believe that a person has shoplifted...may detain such a

  person for a period not to exceed one hour." Accordingly, in Virginia the "Shopkeeper's

  Privilege" defense contains the following limitations:(1) a probable cause limitation; and (2) a

 one-hour temporal limitation. Id. The test of probable cause is whether the circumstances

 justified an ordinarily prudent man in acting as the merchant did. Tweedy,221 S.E.2d at 155. The

 existence of probable cause does not require ultimate proof of the relevant allegation; rather,

  probable cause plainly exists when the known facts and circumstances were sufficient to warrant

 a reasonable belief that contraband would be found. Cf. United States v. Allen, 631 F.3d 164, 172

 (4th Cir. 2011).

         The Amended Complaint describes circumstances forming probable cause that Mr.

  Henderson was shoplifting as he attempted to exit the Walmart store. While the Court accepts as

 true that Mr. Henderson paid for all the items in his shopping cart and was not actually

 shoplifting, he did not produce his receipt when it was requested by the Walmart "greeter" at the

 store exit. The greeter subsequently requested assistance over the store intercom and another

 employee arrived to monitor the situation, which culminated in the arrival of a police officer. At

 every stage of the confrontation, Mr. Henderson had the opportunity to produce his receipt and

 resolve the problem. Although Mr. Henderson may not have been shoplifting, based on the facts

 known to the Walmart employees, it was reasonable for them to believe his was shoplifting


                                                 8
Case 2:19-cv-00271-RAJ-LRL Document 29 Filed 05/27/20 Page 9 of 12 PageID# 301



 based on his repeated failure to produce a receipt. Further, there is no allegation that Mr.

 Henderson was detained for more than in hour, as outlined in Va. Code § 18.2-105.1. Therefore,

 the Amended Complaint states allegations that show the probable cause necessary for Walmart

 to utilize the "Shopkeeper's Privilege" defense against Count Nine.

 D. Counts Two and Eight

        Counts Two and Eight of the Amended Complaint attempt to ascribe liability to Walmart

 for violations Va. Code § 18.2-105.Iof. ECF No. 20 at      48-55,98-107. Plaintiffs contend that

 Va. Code § 8.01-221 allows Mr. Jenkins and Mr. Henderson to recover for their purportedly

 unlawful detention at the hands of Walmart.Id.

        Va. Code § 8.01-221 is the current version of a longstanding Virginia statute that allows

 plaintiffs to recover damages against violators of criminal statutes. The purpose of Va. Code §

 8.01-221 and its statutory predecessors is to prevent a civil defendant facing criminal penalties

 for wrongdoing that is also tortious from claiming that criminal punishment forecloses civil

 liability. Vansant & Gusler, Inc. v. Washington, 249 S.E.2d 31, 33(Va. 1993) citing Connelly v.

 W. Union Tel. Co., 40 S.E. 618, 622 (Va. 1902). However, § 8.01-221 does not create a civil

 right of action unless the claimed right of action was previously recognized by the statute or

 another preexisting source of law. Vansant & Gusler, 249 S.E.2d at 34. More simply, Va. Code §

 8.01-221 does not turn criminal statutes into tort claims, it simply affirms the right of crime

 victims to sue those convicted of criminal violations based on preexisting torts.

        Notwithstanding the limits of the "Shopkeeper's Privilege" defense previously discussed

 in Part III.C of this Order, Va. Code § 18.2-105.1 does not expressly provide a right of action

 against a retailer for noncompliance with the limits of "Shopkeeper's Privilege" and no such a

 right of action has been recognized by Virginia courts. Accordingly, while the scope of the
Case 2:19-cv-00271-RAJ-LRL Document 29 Filed 05/27/20 Page 10 of 12 PageID# 302



  "Shopkeeper's Privilege" defense may be limited or eliminated by a retailer's noncompliance

  with the confines of Va. Code § 18.2-105.1, the statute does not afford plaintiffs a supplemental

  claim to the well-recognized torts offalse imprisonment, assault, battery, and others.

          In this case. Plaintiffs attempt to transform Va. Code § 18.2-105.1 from a shield for

  Walmart into an additional sword for themselves. While Walmart's defenses against Counts

  Four, Five, Six, Seven, Nine, and Ten are certainly limited by the terms of Va. Code § 18.2-

  105.1, Plaintiffs may not use the statute to create another right of action out of the same factual

  allegations. See ECF No. 20 (alleging false imprisonment, assault and battery, and negligence

  against Mr. Jenkins and Mr. Henderson and conversion against Mr. Jenkins). Accordingly, Va.

  Code § 8.01-221 does not allow Plaintiffs to sue Walmart for a purported violation of Va. Code §

  18.2-105.1 because no tort exists within that statute. Therefore, Counts Two and Eight of the

  Amended Complaint fail to state a claim for which relief can be granted and must be dismissed

  with prejudice.

  E. Count One

          Count One of the Amended Complaint seeks a declaratory judgement on behalf of a

  purported class of Walmart shoppers. ECF No. 20 at KTI 1-47. Specifically, Plaintiffs contend

  that Walmart has been unlawfully detaining customers by asking them for their receipts without

  probable cause of shoplifting since May 23, 2017, in violation of Va. Code § 18.2-105.1. As a

  practical matter. Plaintiffs seek a declaration that Walmart's receipt requests are directly

  analogous to a violation of the Fourth Amendment's probable cause requirements for search,

  seizure, and arrest.

         The Declaratory Judgment Act provides that "[i]n an actual case or controversy within its

 jurisdiction," a federal district court "may declare the rights and other legal relations of any


                                                  10
Case 2:19-cv-00271-RAJ-LRL Document 29 Filed 05/27/20 Page 11 of 12 PageID# 303



  interested party seeking such declaration, whether or not further relief is or could be sought." 28

  U.S.C. § 2201. However, "[i]n the declaratory judgment context, the normal principle that

  federal courts should adjudicate claims within their jurisdiction yields to practicality and wise

  judicial administration." Wilton v. Seven Falls Co., 515 U.S. 277, 288 (1995). Therefore, a

  district court's decision to entertain a claim for declaratory relief is discretionary. Aetna Cas. &

  Sur. Co. V. Ind-Com Elec. Co., 139 F.3d 419, 421 (4th Cir. 1998). Moreover, federal district

  courts should not use their declaratory judgment power to resolve interpretive issues of state law

  that the state has a significant interest in resolving on its own. Micheson v. Harris, 955 F.2d 235,

  238 (4th Cir. 1992) (holding that declaratory judgment power should not be used wherein

  "[ajbsent a strong countervailing federal interest, [a] federal court should not...elbow its into [a]

  controversy to render what may be an uncertain and ephemeral interpretation ofstate law").

         The Court reiterates its conclusion that Count One suffers from similar deficiencies as

  Counts Two and Eight. See supra Part III.D (concluding that Va. Code § 18.2-105.1 is a statute

  that outlines the scope of the "Shopkeeper's Privilege" defense, but does not create a new tort).

  Additionally, Plaintiffs' desire to create a new right of action against private parties based on a

  Virginia statute analogous to the protections against unlawful arrest, search, and seizure found in

  the Fourth Amendment of the federal Constitution does not create an actual controversy

  implicating the Declaratory Judgment Act. See 28 U.S.C. § 2201. The Court declines to use its

  discretion to issue declaratory judgments to create a new civil remedy that has not been

  previously recognized by Virginia courts. Accordingly, Count One fails to state a claim for

  which relief can be granted and must be dismissed with prejudice.




                                                   II
Case 2:19-cv-00271-RAJ-LRL Document 29 Filed 05/27/20 Page 12 of 12 PageID# 304



                                      IV. CONCLUSION


         For the following reasons. Defendant's Motion to Dismiss is GRANTED. Counts 1-3,6,

  and 8-10 ofthe Amended Complaint are DISMISSED WITH PREJUDICE.

         The Court DIRECTS the Clerk to provide a copy of this Order to the parties.

  IT IS SO ORDERED.
                                                         Raymond A.Jackson
  Norfolk, Virginia                                      United
  May      2020                                     UNITED STATES DiSTRTClT JUDGE




                                               12
